Case: 12-11991   Date Filed: 08/28/2013   Page: 1 of 27




                                                        [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 12-11991
                     ________________________

                D.C. Docket No. 7:11-cr-00028-H-TQL-1


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

versus

GARY LOCKETT,

                   Defendant - Appellant.
                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Georgia
                    ________________________


                           (August 28, 2013)
               Case: 12-11991       Date Filed: 08/28/2013       Page: 2 of 27


Before PRYOR and HILL, Circuit Judges, and O’KELLEY,* District Judge.

PER CURIAM:

       Gary Lockett appeals his convictions for possession with intent to distribute

cocaine, in violation of 21 U.S.C. § 841(a)(1), and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A).

Lockett argues that the district court erred in denying his motion to suppress

evidence observed in plain view after officers entered his residence without a

warrant and to suppress evidence seized after officers conducted a subsequent

search pursuant to a search warrant. Specifically, Lockett contends that this

evidence should be excluded because: (1) there was no probable cause to support

the warrantless entry; (2) there were no exigent circumstances to support the

warrantless entry; and (3) there was no probable cause to support the issuance of

the search warrant.

              I.      FACTUAL AND PROCEDURAL HISTORY

       A.     Factual Background

       On February 3, 2011, officers were conducting surveillance of Lockett’s

residence at 708 Raelyn Lane, Enigma, Berrien County, Georgia (the “Property”).



       *
          Honorable William C. O’Kelley, Senior United States District Judge for the Northern
District of Georgia, sitting by designation.

                                               2
               Case: 12-11991   Date Filed: 08/28/2013   Page: 3 of 27


The Property is surrounded by a single six-foot privacy fence and includes

Lockett’s residence and an outbuilding. A confidential source had previously

informed law enforcement officials that Lockett was using the Property to store

narcotics. A second source, Wesley Lamar Tuff, Jr. (“Tuff”), had stated that he

had purchased approximately one kilogram of cocaine from Lockett or through

Lockett over the course of several transactions.

         Officer Jack Winningham of the Lowndes County Sheriff’s Office (“Officer

Winningham”) and Special Agent Andrew Denmark of the Drug Enforcement

Administration (“Agent Denmark”) were parked in a vehicle approximately 100

yards from the Property. They used binoculars and a telephoto lens to observe the

Property, but they could not see the outbuilding or inside the residence. Between

8:20 a.m. and 4:04 p.m., they observed six vehicles and 13 people come and go

from the Property. One of the 13 individuals who left was Lockett. As Lockett

had been inside the residence when the surveillance began, this meant that there

was still at least one unidentified person on the Property before the warrantless

entry.

         At approximately 12:30 p.m., Officer Winningham and Agent Denmark

witnessed Lockett and an unidentified man depart the Property in a green Dodge

Charger (the “Dodge”). The Dodge traveled approximately 2,000 feet away from

                                          3
              Case: 12-11991    Date Filed: 08/28/2013    Page: 4 of 27


the Property and stopped. The man got out and walked away into the woods

carrying a white plastic grocery bag. Lockett returned to the Property immediately

thereafter.

      Another vehicle, a black Nissan Altima (the “Nissan”), entered the Property

at 3:47 p.m., stayed approximately 15 minutes, and left. The Nissan was occupied

by Jason Wynn (“Wynn”) and Shannon Young (“Young”). Officer Winningham

notified other officers in the area when the Nissan departed the Property. Special

Agent Hubert Jordan (“Agent Jordan”) then followed the Nissan from the time it

entered the paved road outside the Property until it reached Highway 82. Agent

Jordan did not observe the Nissan while it was on the dirt road immediately

outside the Property. Soon thereafter, Agent Jordan turned the vehicle over to

Officer Chris Strickland (“Officer Strickland”) with the Tift County Sheriff’s

Office so that he could perform a traffic stop of the Nissan.

      Officer Strickland attempted the traffic stop at approximately 4:00 p.m., but

Wynn and Young refused to stop for several miles. When they did stop, they

jumped out of the Nissan and fled on foot. Officer Strickland and Agent Jordan

chased Wynn and Young for about 400 to 500 yards. After Wynn and Young

were apprehended, the officers recovered a bag containing 58 grams of cocaine

and 4 grams of marijuana. By the time the chase concluded, it had drawn a

                                          4
              Case: 12-11991    Date Filed: 08/28/2013   Page: 5 of 27


significant amount of attention. Several officers had responded with their lights

and sirens activated, and people had left their homes or stopped their vehicles to

watch.

      While searching one of the suspects, Officer Strickland found a cell phone

but did not take it. He could not remember whether he found the cell phone on

Wynn or Young. Shortly thereafter, the suspect was seen talking on the cell phone

in the back of a patrol car. Agent Jordan removed the suspect from the patrol car

and took the cell phone. At the time, Agent Jordan did not examine the phone to

see to whom the suspect was speaking, in part because he believed he would need

a court order to do so.

      At 4:16 p.m., Agent Denmark and Officer Winningham overheard radio

traffic describing Officer Strickland and Agent Jordan’s pursuit of Wynn and

Young. Agent Denmark estimated that the chase lasted less than five minutes. He

then observed Lockett and an unidentified man walk out of the residence and to

the rear of the Property where the outbuilding was located. Lockett was on the

telephone. Agent Denmark could not see whether they entered the outbuilding.

When the men walked back towards the front of the Property, the unidentified man

was on the telephone. The two men left the Property in the Dodge at 4:39 p.m.




                                         5
             Case: 12-11991     Date Filed: 08/28/2013    Page: 6 of 27


      At approximately 4:46 p.m., officers stopped Lockett about five to six miles

away from the Property (the “Stop”). Agent Jordan arrived at the Stop

approximately 10 minutes later. Agent Jordan testified before the district court

that he did not remember talking to Lockett and that he observed nothing during

the Stop that would lead him to believe Lockett knew about the surveillance on the

Property. No drugs were found in the Dodge.

      Thereafter, all of the officers involved in the operation met at the Stop to

discuss the next step. While he was waiting for the officers to assemble, Agent

Jordan contacted Special Agent Stripling Luke of the Georgia Bureau of

Investigation (“Agent Luke”) to discuss applying for a search warrant. Once they

were assembled, the officers discussed what they had learned from their

surveillance. They ultimately decided to secure the residence in light of the

following information: (1) they did not know who was still in the residence;

(2) they were concerned about preserving evidence and preventing its destruction;

(3) they had observed a suspicious amount of traffic coming and going from the

Property during the day; (4) they had found Wynn and Young with drugs in their

possession shortly after they had left the Property; (5) they believed drugs were

still on the Property, since none were recovered at the Stop; and (6) they were

concerned that Lockett had been tipped off about the police activity because the

                                          6
                Case: 12-11991   Date Filed: 08/28/2013   Page: 7 of 27


Nissan traffic stop had drawn significant attention from the surrounding

community, an officer had observed either Wynn or Young talking on a cell phone

in the back of a patrol car, and Lockett had left the residence soon after the Nissan

traffic stop.

       At approximately 5:45 p.m., officers approached Lockett’s residence and

knocked on the door. Sophie Gordon (“Gordon”), Lockett’s girlfriend, answered

and the officers explained that they were there to secure the residence until a

search warrant was obtained. They then conducted a walk-through of the

residence and confirmed that there were no other occupants aside from Gordon

and her two children. During the walk-through, the officers observed a cocaine

press, a money counting machine, and packaging material that resembled the

package of drugs seized from the Nissan, all of which were in plain view. The

officers then remained in the living room with Gordon and her two children until a

search warrant was obtained.

       At approximately 7:05 p.m., Agent Luke presented an application for a

search warrant to Judge Dane Perkins (the “Search Warrant”). In the supporting

affidavit (the “Affidavit”), Agent Luke testified that: (1) law enforcement officers

had observed the Property over the course of the day; (2) this surveillance had

culminated in the Nissan traffic stop; (3) during the Nissan traffic stop, Wynn and

                                          7
              Case: 12-11991    Date Filed: 08/28/2013   Page: 8 of 27


Young were found to be in possession of cocaine and marijuana; (4) a warrantless

entry into the residence to prevent the destruction of evidence had resulted in the

discovery of a cocaine press, money counting machine, and suspected cocaine

packaging material in plain view; (5) a reliable confidential source had stated that

Lockett used the Property to store narcotics; (6) the Property was surrounded by a

privacy fence with two wooden gates; and (7) in January 2011, Tuff had told

officers that he had purchased approximately one kilogram of cocaine from

Lockett. Judge Perkins signed the Search Warrant and the search was executed at

7:25 p.m. Pursuant to this search, officers discovered powder cocaine, crack

cocaine, marijuana, and several firearms on the Property.

      B.     Procedural History

      On May 11, 2011, Lockett was indicted by a federal grand jury for

(1) possession with intent to distribute 500 grams or more of cocaine, in violation

of 21 U.S.C. § 841(a)(1); (2) possession with intent to distribute 28 grams or more

of cocaine base, in violation of 21 U.S.C. § 841(a)(1); (3) possession with intent to

distribute marijuana, in violation of 21 U.S.C. § 841(a)(1); and (4) possession of a

firearm in furtherance of drug trafficking, in violation of 18 U.S.C. § 924(c)(1)(A).

      On August 18, 2011, Lockett moved to suppress the evidence discovered

during the warrantless entry and all evidence seized during the search of the

                                          8
              Case: 12-11991      Date Filed: 08/28/2013    Page: 9 of 27


Property pursuant to the Search Warrant. First, Lockett argued that the evidence

obtained during the warrantless entry should be suppressed because, “[w]ithout

conceding that the officers . . . had probable cause to enter his residence, . . . the

entry was unreasonable due to the absence of exigent circumstances.”

Specifically, because the occupants of the residence did not know they were under

surveillance, neither probable cause nor exigent circumstances existed to justify

the warrantless entry. Second, Lockett argued that the evidenced seized pursuant

to the Search Warrant should also be suppressed because the Search Warrant was

based on evidence illegally obtained during the warrantless entry. Lockett

contended that if this illegal evidence was omitted from the probable cause

analysis, the Search Warrant application and supporting Affidavit failed to

establish probable cause.

      On November 22, 2011, the district court held an evidentiary hearing on

Lockett’s motion and heard testimony from Agent Jordan, Officer Winningham,

Agent Denmark, and Officer Strickland. Following this hearing, the district court

denied Lockett’s motion to suppress. The district court found that the officers had

an objectively reasonable basis to believe that exigent circumstances required the

warrantless entry of Lockett’s residence because the officers could have

reasonably determined, under the totality of the circumstances, that Lockett knew

                                            9
             Case: 12-11991     Date Filed: 08/28/2013   Page: 10 of 27


of the surveillance and that evidence might be destroyed before they could obtain

a search warrant. The district court also found that because exigent circumstances

justified the warrantless entry of Lockett’s residence, it was not improper for

Agent Luke to list in the Affidavit the evidence observed during the warrantless

entry or for Judge Perkins to rely on that evidence in issuing the Search Warrant.

The district court declined to consider whether the warrantless entry was

supported by probable cause because Lockett “did not specifically argue lack of

probable cause until he submitted his reply brief.” Finally, the district court

concluded that the cocaine press, money counting machine, and packaging

materials established probable cause for issuing the Search Warrant.

      On December 6, 2011, Locket filed a motion for reconsideration and asked

the district court to reconsider its refusal to address whether there was probable

cause for the warrantless entry. Lockett argued that while the brunt of his initial

brief focused on exigent circumstances, he explicitly stated that he was not

conceding that there was probable cause for the warrantless entry. The district

court denied the motion for reconsideration on December 21, 2011, but only after

finding that both probable cause and exigent circumstances existed to justify the

warrantless entry of Lockett’s residence.




                                          10
             Case: 12-11991     Date Filed: 08/28/2013   Page: 11 of 27


      Thereafter, Lockett entered into a plea agreement with the government and

pleaded guilty to Counts 1 and 4 of the indictment. In exchange, the government

moved to dismiss Counts 2 and 3. Although Lockett waived his right to appeal

under certain circumstances, he expressly reserved the right to appeal the district

court’s order denying his motion to suppress. Lockett was ultimately sentenced to

202 months’ imprisonment on Count 1 and 60 months on Count 4, to be served

consecutively, for a total of 262 months.

                          II.    STANDARD OF REVIEW

      Review of a district court’s denial of a motion to suppress evidence presents

a mixed question of law and fact. United States v. Welch, 683 F.3d 1304, 1307

(11th Cir. 2012); United States v. Tobin, 923 F.2d 1506, 1510 (11th Cir. 1991) (en

banc). “The district court’s findings of fact control unless they are clearly

erroneous, but its interpretation and application of law are reviewed de novo.”

Welch, 683 F.3d at 1307. In reviewing the district court’s ruling, this Court must

construe the facts in the light most favorable to the prevailing party. Tobin, 923

F.2d at 1510.




                                            11
             Case: 12-11991     Date Filed: 08/28/2013    Page: 12 of 27


                                 III.   ANALYSIS

      A.     Probable Cause for Warrantless Entry

      First, the government contends that Lockett failed to preserve this issue for

appellate review because it was not properly briefed in his initial motion to

suppress. This Court has held that motions to suppress “must in every critical

respect be sufficiently definite, specific, detailed, and nonconjectural to enable the

court to conclude that a substantial claim is presented.” United States v.

Richardson, 764 F.2d 1514, 1527 (11th Cir. 1985). “A court need not act upon

general or conclusory assertions founded on mere suspicion or conjecture . . . ,”

id., and arguments not properly raised before the district court are waived on

appeal absent plain error, United States v. Sentovich, 677 F.2d 834, 837 (11th Cir.

1982).

      Here, Lockett’s original motion contained only one sentence regarding the

existence of probable cause: “[w]ithout conceding that the officers here had

probable cause to enter his residence, Lockett shows that the entry was

unreasonable due to the absence of exigent circumstances.” To the extent Lockett

asserted that probable cause did not exist, it was merely a conclusory assertion

and, thus, likely would have been waived on appeal. See Richardson, 764 F.2d at




                                          12
             Case: 12-11991     Date Filed: 08/28/2013   Page: 13 of 27


1527. However, since this issue was ultimately addressed and decided by the

district court, we assume that it was properly preserved for review.

      “The question of what amounts to ‘probable cause is purely a question of

law and hence is subject to plenary review by this court.’” Tobin, 923 F.2d at 1510

(quoting United States v. Hurtado, 779 F.2d 1467, 1477 (11th Cir. 1985)).

Probable cause exists when, under the totality of the circumstances, there is a fair

probability that contraband or evidence of a crime will be discovered in a

particular place. Id. A fair probability exists “when the facts and circumstances

would lead a reasonably prudent person to believe that the place to be searched

contains contraband or evidence of a crime.” United States v. Lopez, 649 F.3d

1222, 1245 (11th Cir. 2011). “The connection between the objects to be seized

and the premises to be searched can be established ‘from the particular

circumstances involved and need not rest on direct observation.’” Id. (quoting

United States v. Tate, 586 F.3d 936, 943 (11th Cir. 2009)).

      Here, the officers were aware of the following facts: (1) a confidential

source had stated that Lockett’s residence was used to store narcotics; (2) Tuff had

recently stated that he had purchased approximately one kilogram of cocaine from

Lockett; (3) approximately 13 individuals and six vehicles had come and gone

from the Property while the officers were observing it; (4) an unidentified man

                                         13
             Case: 12-11991     Date Filed: 08/28/2013    Page: 14 of 27


rode with Lockett a short distance away from the Property, got out of Lockett’s

vehicle, and walked away into the woods carrying a white grocery bag; and

(5) Wynn and Young resisted a routine traffic stop and were found with cocaine

and marijuana shortly after they left the Property.

      Lockett argues that the two tips and the unusual amount of traffic to and

from the Property are insufficient to support probable cause for the warrantless

entry of his residence. (See Appellant’s Br. 14.) He claims that the key question

on appeal is whether the discovery of narcotics at the Nissan traffic stop created

probable cause to support the warrantless entry of Lockett’s residence. (Id.)

Lockett relies on a Georgia state case, Shivers v. State, 258 Ga. App. 253, 573

S.E.2d 494 (2002), to argue that this information “amounted to no more than mere

suspicion” of criminal activity which cannot “support [the] warrantless entry of

. . . [a] defendant’s residence.” (Appellant’s Br. 17.)

      Lockett’s argument fails for two reasons. First, his argument frames the

probable cause inquiry too narrowly. A court cannot evaluate each piece of

evidence on an individual basis and then disregard it if, standing alone, it fails to

establish probable cause; rather, a court must examine and consider all of the

evidence under the totality of the circumstances. See Tobin, 923 F.2d at 1510

(including consideration of the totality of the circumstances in the probable cause

                                          14
             Case: 12-11991     Date Filed: 08/28/2013   Page: 15 of 27


analysis). Thus, while a court can evaluate and consider an individual piece of the

puzzle to determine the existence of probable cause, the ultimate inquiry turns on

the picture presented when those pieces are combined and viewed as one. Here,

the officers relied on more than just the Nissan traffic stop in making their

warrantless entry. They had a plethora of information which, when considered

under the totality of the circumstances, suggested a fair probability that the

Property would contain contraband or evidence of a crime.

      Second, Lockett’s attempt to compare the instant case with Shivers is not

persuasive. In Shivers, officers received a search warrant after submitting a

supporting affidavit with the following information: (1) allegations from unnamed

informants that the defendant was selling narcotics; (2) conclusory and

uncorroborated statements from a “tipster” claiming the defendant hid cocaine in

his residence and had sold him cocaine in the past; (3) a report that a vehicle was

stopped after leaving defendant’s residence and cocaine was found in the

passenger’s sock; and (4) stale reports from officers who smelled marijuana on the

defendant when they spoke with him outside his residence. Shivers, 258 Ga. App.

at 254–57, 573 S.E.2d at 496–98. After reviewing this evidence, the Georgia

Court of Appeals concluded that it failed to establish probable cause to support a

search warrant. Id. at 257, 573 S.E.2d at 498. At best, “police officers were in

                                          15
              Case: 12-11991     Date Filed: 08/28/2013   Page: 16 of 27


possession of mere rumors . . . that [defendant] was violating the drug laws. Mere

rumors of criminal activity from sources not otherwise shown to be reliable do not

establish probable cause . . . .” Id.

      Here, officers staked out the Property for approximately eight hours and

observed no less than six vehicles and 13 people come and go. These 13

individuals included an unidentified man who inexplicably walked off into the

woods carrying a grocery bag and Wynn and Young, who were discovered with

narcotics just after they departed the Property. This suspicious traffic is a key part

of the probable cause analysis in the instant case and was completely absent from

Shivers.

      Second, the Nissan traffic stop is arguably more probative of illegal activity

than the one that occurred in Shivers. In Shivers, the Georgia Court of Appeals

discounted the evidence discovered in the traffic stop because the officers did not

witness the driver take contraband from the defendant’s residence and there was

nothing to indicate that the passenger’s information was reliable. Id. at 256, 573

S.E.2d at 497. Here, officers had witnessed a suspicious amount of traffic coming

and going from the Property throughout the course of the day. When they

attempted to conduct a routine traffic stop of one of these vehicles, Wynn and

Young refused to stop, fled on foot, and were ultimately apprehended with a bag

                                          16
             Case: 12-11991      Date Filed: 08/28/2013    Page: 17 of 27


containing 54 grams of cocaine. Shortly thereafter, officers observed one of them

talking on the phone at approximately the same time officers observed Lockett

talking on the phone at the Property. While the connection between the cocaine

found at the Nissan traffic stop and the Property remained inconclusive at that

point, the unusual amount of traffic on the Property, the fact that Wynn and Young

attempted to flee from officers immediately after leaving the Property, the

discovery that Wynn and Young possessed narcotics, and their subsequent phone

call from the patrol car rendered this traffic stop far more probative of illegal

activity than the traffic stop in Shivers. In fact, when the Nissan traffic stop is

viewed in conjunction with the other evidence then known to the officers under

the totality of the circumstances, it rises to more than a “mere suspicion” of illegal

activity. It creates a “fair probability” that the Property contained contraband or

evidence of a crime. See United States v. Miller, 24 F.3d 1357, 1361 (11th Cir.

1994) (“[P]robable cause deals ‘with probabilities. These are not technical; they

are the factual and practical considerations of everyday life on which reasonable

and prudent men, not legal technicians, act.’”) (quoting Illinois v. Gates, 462 U.S.

213, 241, 103 S. Ct. 2317, 2333, 76 L. Ed. 2d 527 (1983)).




                                          17
             Case: 12-11991     Date Filed: 08/28/2013   Page: 18 of 27


      B.     Exigent Circumstances

      Next, Lockett argues that exigent circumstances did not exist because there

was no evidence that the occupants of the Property knew they were under

surveillance. (Appellant’s Br. 17–21.) Without such evidence, Lockett contends

that the officers and agents could only speculate that evidence would be destroyed,

and “[m]ere speculation about the occupants [sic] suspicions, without any factual

support, is not enough to overcome the warrant requirement.” (Id. at 20 (relying

on United States v. Lynch, 934 F.2d 1226, 1233 (11th Cir. 1991)).)

      As noted above, a warrantless search is “presumptively unreasonable”

unless it is supported by both probable cause and exigent circumstances. Tobin,

923 F.2d at 1510. While the mere presence of contraband does not create exigent

circumstances, such circumstances may arise when “there is danger that the

evidence will be destroyed or removed.” Id. The test used to determine whether

exigent circumstances exist is an objective one; “[t]he appropriate inquiry is

whether the facts . . . would lead a reasonable, experienced agent to believe that

evidence might be destroyed before a warrant could be secured.” Id. (internal

quotation marks omitted). “[T]he need to invoke the exigent circumstances

exception to the warrant requirement is ‘particularly compelling in narcotics cases’

because narcotics can be so quickly destroyed.” Id. (quoting United States v.

                                         18
             Case: 12-11991     Date Filed: 08/28/2013   Page: 19 of 27


Young, 909 F.2d 442, 446 (11th Cir. 1990)). However, circumstances are not

normally considered exigent when the suspect is unaware of police surveillance.

Id. at 1511; see also Lynch, 934 F.2d at 1232–33 (11th Cir. 1991) (finding exigent

circumstances did not exist where those inside the house were unaware of the

police surveillance).

      Here, exigent circumstances did exist because, under the circumstances, it

was objectively reasonable for the officers and agents to believe that Lockett was

aware of their surveillance after Wynn and Young’s arrest. First, officers

observed Lockett talking on the phone at approximately the same time that either

Wynn or Young made a call from the back of a patrol car. This fact distinguishes

the instant case from those where an officer’s determination of exigent

circumstances is unreasonable because the suspect was unaware of the police

surveillance. In United States v. Lynch, for example, this Court held that exigent

circumstances did not exist because the two suspects were arrested out of sight of

the defendant’s house, the arrestees were not expected to return to the house that

night, and there was no reason to believe that those who remained inside the house

knew of the officers’ presence. 934 F.2d at 1232–33. Here, however, officers did

have reason to believe that Lockett knew of their surveillance, i.e., the phone call.

In particular, the circumstances giving rise to that call and its timing provided

                                          19
                Case: 12-11991       Date Filed: 08/28/2013        Page: 20 of 27


strong, circumstantial evidence that Lockett had knowledge of the police

surveillance.

       In addition to that phone call, the officers had probable cause to believe that

narcotics were on the Property and knew that such evidence could be quickly and

easily destroyed. They also knew that at least one individual remained on the

Property and reasonably concluded that this individual may have been instructed

to destroy or remove any evidence before police arrived. When these

circumstances are considered in conjunction with the phone call, a reasonable and

experienced agent could believe that Lockett knew of the surveillance and that he

would attempt to destroy any evidence of narcotics before a warrant could be

issued. Accordingly, exigent circumstances existed and, because probable cause

also existed, the officers’ initial, warrantless entry to secure the Property did not

violate the Fourth Amendment.

       C.       Probable Cause for a Search Warrant

       Finally, Lockett argues that the evidence discovered pursuant to the Search

Warrant should have been suppressed because (1) the Search Warrant was based,

in part, on evidence observed1 during the illegal warrantless entry, and (2) the


       1
         Lockett argues that this evidence was illegally seized during the warrantless entry.
However, there is no evidence that officers actually seized any evidence during the walk-through.
Rather, the parties’ stipulations and the district court’s findings of fact reflect that the cocaine

                                                20
              Case: 12-11991      Date Filed: 08/28/2013      Page: 21 of 27


Affidavit and application for the Search Warrant failed to establish probable

cause. (Appellant’s Br. 21–27.)

       Probable cause to support a search warrant exists when, under the totality of

the circumstances, there is a fair probability that contraband or evidence of a crime

will be found in a certain location. Gates, 462 U.S. at 238, 103 S. Ct. at 2332.

When evaluating the propriety of a search warrant, this Court must determine

“whether the [issuing judge] had sufficient material before him to permit an

independent judgment that there was probable cause to justify a search.” United

States v. Viera, 644 F.2d 509, 511 (5th Cir. Unit B 1981). When a search is

conducted pursuant to a warrant, the burden is on the defendant to show that the

warrant is invalid. United States v. Osborne, 630 F.2d 374, 377 (5th Cir. 1980).

       Lockett first contends that the Search Warrant is invalid because the cocaine

press, money counting machine, and drug packaging material were observed

during a warrantless entry that was unsupported by either probable cause or

exigent circumstances. As this Court has already determined that the warrantless

entry was supported by probable cause and exigent circumstances, this argument

has no merit. See United States v. Holloway, 290 F.3d 1331, 1338 (11th Cir.



press, money counting machine, and suspected drug packaging materials were simply observed in
plain view.

                                             21
             Case: 12-11991     Date Filed: 08/28/2013   Page: 22 of 27


2002) (finding seizure of evidence without a warrant was authorized because the

officer’s presence on the property was justified by the exigencies of the situation).

      Even if the warrantless entry violated the Fourth Amendment, the evidence

obtained pursuant to the Search Warrant would still be admissible because the

information contained in the Affidavit was sufficient to establish probable cause

even without the items observed in plain view. When a government agent makes

an initial warrantless entry that arguably violates the Fourth Amendment and then

relies in part on what he saw during that entry to obtain a search warrant, this

Court applies a two-part test to determine whether evidence seized during the

execution of the warrant is admissible regardless of whether the initial entry

violated the Fourth Amendment. United States v. Noriega, 676 F.3d 1252, 1260

(11th Cir. 2012). First, the court must “excise from the search warrant affidavit

any information gained during the arguably illegal initial entry and determine

whether the remaining information is enough to support a probable cause finding.”

Id. If the remaining information is enough to support a probable cause finding, the

court must then “determine whether the officer’s decision to seek the warrant was

‘prompted by’ what he had seen during the arguably illegal entry.” Id. To

determine whether the officer’s decision to seek a warrant was prompted by what

he saw during the initial entry, courts ask “whether the officer would have sought

                                         22
               Case: 12-11991       Date Filed: 08/28/2013        Page: 23 of 27


the warrant even if he had not entered.” Id. at 1260–61. “If the officer would

have done so, his decision to seek the search warrant is supported by an

‘independent source,’ and the evidence seized under the warrant is admissible

regardless of whether the initial entry violated the Fourth Amendment.”2 Id. at

1261.

        Here, Lockett argues that the Affidavit failed to establish probable cause

without the items observed in plain view because it contained only “rumors from

unreliable informants” and a mere “suspicion that Lockett may be involved in drug

activity.” (Appellant’s Br. 27.) When determining the existence of probable cause

from an informant’s tip, an issuing judge must consider the informant’s veracity or

reliability and basis of knowledge. See Ortega v. Christian, 85 F.3d 1521, 1525

(11th Cir. 1996) (noting that in assessing whether an informant’s tip rises to the

level of probable cause, courts consider the totality of the circumstances, including

the informant’s veracity, reliability, and basis of knowledge, as well as any

independent corroboration of the details of the tip). The informant’s “veracity” or


        2
         The independent source rule allows the admission of “evidence obtained from a lawful
source that is independent of any Fourth Amendment violation . . . , the rationale being that the
exclusionary rule should not put the government in a worse position than if the constitutional
violation had not occurred.” Noriega, 676 F.3d at 1260; see also Nix v. Williams, 467 U.S. 431,
443, 104 S. Ct. 2501, 2509, 81 L. Ed. 2d 377 (1984) (“When the challenged evidence has an
independent source, exclusion of such evidence would put the police in a worse position than
they would have been in absent any error or violation.”).

                                                23
             Case: 12-11991     Date Filed: 08/28/2013    Page: 24 of 27


“reliability” and his “basis of knowledge” do not stand independent of one

another; rather, “they are better understood as relevant considerations in the

totality-of-the-circumstances analysis that traditionally has guided probable cause

determinations: a deficiency in one may be compensated for, in determining the

overall reliability of a tip, by a strong showing as to the other, or by some other

indicia of reliability.” Gates, 462 U.S. at 233, 103 S. Ct. at 2329 (citations

omitted).

      Lockett accurately notes that the Affidavit does not contain any information

regarding the confidential source’s reliability or veracity apart from noting that he

had helped officers recover stolen equipment in the past. The Affidavit does not

state how the confidential source obtained his information, when he obtained it, or

his motivation for supplying it. The Affidavit’s reference to Tuff is likewise

limited; there is little information about where or when Tuff acquired his

information or his motivation for supplying it. As it would have been difficult for

the issuing judge to evaluate either the source’s or Tuff’s veracity, reliability, and

basis of knowledge, these tips, standing alone, would have been insufficient to

establish probable cause.

      However, the Affidavit contained more than uncorroborated tips. It also

recounted that officers had observed a suspicious amount of traffic coming and

                                          24
             Case: 12-11991     Date Filed: 08/28/2013    Page: 25 of 27


going from the Property, that officers had found cocaine in Wynn and Young’s

possession just after they left the Property, that officers had attempted to verify

Lockett’s ownership of the Property, that Lockett had a criminal history, including

previous violations of the Georgia Controlled Substances Act, and Agent Luke’s

sworn testimony that, based on his experience and training, he believed there was

sufficient probable cause to support a search of the Property for evidence relating

to ongoing violations of the Georgia Controlled Substances Act. See United

States v. Robinson, 62 F.3d 1325, 1331 n.9 (11th Cir. 1995) (noting that in

deciding whether to issue a search warrant, the issuing judge may properly rely

upon the opinions and conclusions of an experienced law enforcement agent);

United States v. Gonzalez, 969 F.2d 999, 1004 (11th Cir. 1992) (“Conduct

innocent in the eyes of the untrained may carry entirely different ‘messages’ to the

experienced or trained observer.”) (quoting United States v. Fouche, 776 F.2d

1398, 1403 (9th Cir. 1985), overruled on other grounds by California v. Hodari

D., 499 U.S. 621, 111 S. Ct. 1547, 113 L. Ed. 2d 690 (1991)). Thus, even if the

Affidavit is considered without the evidence observed during the walk-through, it

still establishes probable cause under the totality of the circumstances.

      Next, the court must “determine whether the . . . decision to seek the warrant

was ‘prompted by’ what [was] seen during the arguably illegal entry.” Noriega,

                                          25
             Case: 12-11991      Date Filed: 08/28/2013   Page: 26 of 27


676 F.3d at 1260. This is “a question of fact.” Id. at 1263. The parties’

stipulation of the facts underlying Lockett’s motion to suppress stated that the

officers and agents “decided to secure the residence to prevent the destruction of

evidence, and apply for a search warrant.” In light of this stipulation, it is

unnecessary to remand this matter to the district court for a factual finding on this

issue. The record clearly reflects that the officers decided to pursue a search

warrant before they entered the Property. Therefore, even if the warrantless entry

violated the Fourth Amendment as Lockett claims, the evidence seized under the

warrant is still admissible under the “independent source” exception to the Fourth

Amendment. Id. at 1260.

                           IV.   CONCLUSION

      Here, neither the warrantless entry nor the subsequent search pursuant to the

Search Warrant violated the Fourth Amendment’s proscription against

unreasonable searches and seizures. The warrantless entry of Lockett’s residence

was supported by both probable cause and exigent circumstances, and thus the

cocaine press, money counting machine, and drug packaging material observed in

plain view pursuant to that warrantless entry were admissible. Furthermore,

because this evidence created a valid basis for finding probable cause to issue the

Search Warrant, any evidence obtained pursuant to the Search Warrant after the

                                          26
             Case: 12-11991    Date Filed: 08/28/2013   Page: 27 of 27


warrantless entry was also admissible. However, even if the initial, warrantless

entry did violate the Fourth Amendment, the evidence obtained pursuant to the

Search Warrant would still be admissible under the “independent source”

exception to the Fourth Amendment.

      AFFIRMED.




                                        27